Citation Nr: 1206240	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  03-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU) prior to March 4, 2009.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to February 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2010 for further development.

By rating decision in September 2011, the RO assigned a temporary total disability rating under 38 C.F.R. § 4.30 for the Veteran's service-connected left hip replacement, from March 26, 2007, to May 1, 2008.  In that same rating decision, the RO granted a total rating based on individual unemployability effective May 1, 2008.  

In a 1999 precedent opinion, VA's General Counsel concluded that a claim for a total disability rating based on individual unemployability may not be considered for a time period when a schedular 100 percent rating is already in effect for a service-connected disability.  See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  In November 2009, however, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the Court's pronouncements in Bradley. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley appears to recognize certain situations where there may be special monthly compensation considerations.  In light of the withdrawal of VA O.G.C. Prec. Op. No. 6-99, the Board finds that appellate review of entitlement to TDIU for the period prior to May 1, 2008, (to include the period during which a temporary total rating was assigned) is appropriate.  Therefore, although the RO indicated that the appeal only covers the periods from March 12, 2007, to March 26, 2007, and from May 1, 2008, to March 4, 2009, the Board has described the issue as shown on the first page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. §  4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118   (1994). 

In granting TDIU effective from March 4, 2009, the RO has relied in large part on an October 2011 medical opinion which was to the effect that the Veteran was not employable due to service-connected disabilities as of March 4, 2009 (the date of a prior VA examination).  However, in reviewing the claims file, the Board finds evidence which suggests that the Veteran may have in fact been unable to engage in gainful employment due to service-connected disabilities prior to March 4, 2009.  Specifically, the March 4, 2009, VA examiner appears to have been of the opinion that the Veteran was unemployable due to his service-connected disabilities prior to the March 4, 2009, examination. 

The Board finds that under the facts of this particular case the case must be submitted to the Director, Compensation and Pension Service for extra-schedular consideration under the provisions of 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action under 38 C.F.R § 4.16(b) to submit the case to the Director, Compensation and Pension Service for extra-schedular consideration for the period prior to March 4, 2009.

2.  If the determination made on entitlement to TDIU on an extraschedular basis is adverse to the Veteran, then the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


